 400DECISIONSOF NATIONALLABOR RELATIONS BOARDW. T. Grant Company, Employer-PetitionerandRetailClerksUnion,Local 17,RetailClerksInternational Association,AFL-CIOW. T. Grant CompanyandRetailClerks Union,Local 17, Retail Clerks International Association,AFL-CIO. Cases 20-RM-1083 and 20-CA-5243December 16, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn August 13, 1969, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissed.TheTrialExaminer found, inaddition, that the Respondent's unlawful conducthad interfered with a Board election held on August1,1968,and recommended that the election bevacated and set aside. Thereafter, the Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief, the Charging Party filed areplybrief,theGeneralCounselfiledcross-exceptions to the Trial Examiner's Decisionwith a supporting brief, and the Respondent filed anansweringbrief to the cross-exceptions.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs, and the entire record inthesecases,andherebyadopts the findings,conclusions,'and recommendations of the TrialExaminer as modified herein.3'The Respondent's request for oral argument is hereby denied as therecord,exceptions,and briefs adequately present the issues and thepositions of the parties'Inadopting the Trial Examiner'sfindingsand conclusions,wespecifically disavow his comments on page 2 section I with respect to theRespondent's position on jurisdiction,and also his comments concerning a"fishing expedition"on page 10 section IV,F, of his Decision.In addition,we do not rely on the Trial Examiner's detection of a note of retaliation inManager Rhea's tone in finding Rhea's remarks to employee Browncoercive,but we find them coercive solely on the basis of the remarksthemselves.'In view of the numerous other violations of Section 8(a)(l), we find itunnecessary to pass upon the additional 8(a)(l) finding sought by theGeneral Counsel,inasmuch as such a finding would be merely cumulativeand would add nothing to the remedyAlthoughwe agreewith the Trial Examiner thatthe Respondent's refusal to bargain with the UnionviolatedSection8(a)(5)and (1), and that abargainingorder is appropriate, we do not adopt hisrationale insupport thereof.Rather,we haveconsidered the totality of the circumstances of thiscasein the light of the guiding principles applicableto the issuance of bargaining orders as set forth intheGissel Packing Co.case.4We find that theconduct of the Respondent, set forth in the TrialExaminer's Decision, demonstrated its propensity toengagein violations of the Act under conditions thatheighten the possibility that relief in the form of thecustomarycease-and-desistorderswillnotsufficiently effectuate the statutory policies herein.We are satisfied that a bargaining order would benecessary even in the absence ofan 8(a)(5) violationto remedy the other unfair labor practices in thiscase.We also find that the Respondent, by refusingto recognizethe Union as majority representative ofits employees, has violated Section 8(a)(5) and (1) oftheAct. The Respondent's numerousviolations ofthe Act were of such a nature as to make it unlikelythat a fair or coercion-free rerun election can beheld.We are persuaded that the unambiguous cardsvalidly executed by a majority of employees in theunit represent a more reliable measure of employeedesire on the issueof representation in this case, andthat the policies of the Act will be effectuated by theissuanceof a bargaining order. Accordingly, as theUnion had obtained validly executed authorizationcards from a majority of the employees in the unitas of June 20, 1968, we find that an order tobargain is appropriate, and we shall, therefore,adopt the Trial Examiner's Recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent,W. T. GrantCompany, Oroville, California, its officers, agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDEREDthat the petition in Case20-RM-1083 be, and it hereby is, dismissed, and allproceedings held in connection therewith be, andthey hereby are, vacated.In agreeingwith the TrialExaminer that the Respondentinterfered withthe exercise of the employees'free choicein the election conducted onAugust 1,1968, we have relied only on the Respondent's unlawful conductcommitted after June27, 1968, the date the petition was filed.IN L R.Bv.GisselPacking Co.,Inc, 395 U.S 575. We find no reasonto remand this proceedingto the TrialExaminerfor furtherhearingbecause the facts underlying our findings herein have been thoroughlylitigated.180 NLRB No. 45 W. T. GRANT COMPANYTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon anoriginalcharge filed on October 11, 1968, and anamended charge filed on December 20, 1968, by RetailClerksUnion, Local 17, affiliated with Retail ClerksInternationalAssociation,AFL-CIO, herein called theUnion, againstW. T. Grant Company, herein calledRespondent, alleging violations of Section 8(a)(l), (3), and(5) of the National Labor Relations Act, as amended, 29U.S.C.Sec.151,etseq.,hereincalledtheAct,acomplaint issued against Respondent on January 15, 1969,allegingviolations of Section 8(a)(1) and (5) of the Act.To this complaint, Respondent filed an answer on January24, 1969, and an amendment and supplement to thatanswer on March 5, 1969. By order of the RegionalDirector for Region 20, issued on March 4, 1969, the saidRegionalDirector directed a hearing on the Union'sobjectionsinCase20-RM-1083,anddirectedaconsolidatedhearing inthat case and in the complaintcase before a Trial Examiner.Pursuant to notice, a hearing was held before me atOroville,California, on April 1, 2, and 3, 1969. At theclose of the hearing, a time was fixed for the filing ofbriefs,and followingan extensionof such time, briefswere received from all parties.From my observation of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein hasbeen, a Delaware corporation engaged in business as aretailer of general merchandise, having its principal officeand place of business at New York, New York, and retailoutlets throughout the United States, including a retailstore at Oroville, California, the only one involved herein.During the year preceding the issuance of thecomplaint, Respondent, in the course and conduct of itsbusiness operations,received gross revenue in excess of$500,000.During the year preceding the issuance of thecomplaint,inthe course and conduct of its businessoperations,Respondent purchased and received, at itsoperations in California,goods and materials valued inexcess of $50,000 directly from sources located outside theState of California.Respondent's answer states that it "lacks sufficientknowledge and information to form a belief of the truth ofthe allegation" of the complaint that, in the same period,Respondent sold and shipped goods and materials valuedinexcess of $50,000 from its facilities in the State ofCalifornia directly to purchasers located outside that state.Since no one is in a better position to know the facts ofthis allegation of the complaint,and since no explanationisgiven of why Respondent lacks such knowledge, I takethe denial to mean that Respondent chose not to gothrough its records to ascertain the truth or falsity of theallegation.Such is not the situation contemplated bySection 102.20 of theBoard'sRules and Regulations andIbelieveitwouldbe justifiable to consider theRespondent's denial of this allegation to be frivolous andto constitute no denial at all. However,the remainingallegations of the complaint as to jurisdiction, expressly401admitted in Respondent's answer, are sufficient to showthat the Board has jurisdiction and to show that itsstandards for asserting jurisdiction have been met.'II.THELABOR ORGANIZATIONS INVOLVEDTheUnion is a labor organization admitting tomembership employees of Respondent.III.THE ISSUES1.Whether or not a sufficient number of employees inthe appropriate unit signed applications for membership inthe Union to give the Union a majority, which majority isdependentuponwhether (a) two employees weresupervisors and (b) whether or not a certain employee wason leave of absence.2.Whether or not, when Respondent refused Union'srequest to bargain, it had a good-faith doubt of theUnion's majority.3.Whether or not, between the date of request tobargain and date of election, Respondent engaged inconduct designed to dissipate the Union's majority status.IV.THE FACTSA. OrganizationIn the forepart of June 1968, as a result of a telephonecall from an employee of Respondent, Leonard Loyd,secretary-treasurer of the Union, agreed to meet with agroup of employees at the home of the son of another ofRespondent's employees, Marie Bigby, on June 19.'Before that date, Bigby and Bobbetta Brown, anotheremployee, had set up a going-away party for a departingemployee for the night of June 19, and they invited mostof the employees. Fifteen of the employees attended.During the evening, Loyd, who was requested to tell theemployees present about the Union, spoke to them andtold them what the Union could do for them andexplained the procedure of signing applications formembership in order to present them to Respondent inrequesting recognition. He also mentioned the practice ofwaiving the initiation fees when the Union was organizing.Some of the employees wished to sign applications formembership then and there, but Loyd said that he had notbrought any with him. He said, however, that if theemployees wished to wait, he would telephone an associateinChico to see if it would be possible to have anyapplications delivered to him.Most of the employeeswaited, and, when the application cards arrived, 14 of the15 employees who had been present signed them andreturned them to Loyd. The fifteenth had had to leavebefore the cards arrived. On the following day, Brownprocured signatures on union application cards of threemore employees.B. Requestand Refusalto BargainOn the morning of June 20, Loyd prepared a letter toRespondent, claiming a majority, demanding recognition,and requesting bargaining for a unit including all sellingandnonsellingemployees, including snack bar orrestaurantemployees,butexcludingofficeworkers,'W T. Grant Company.136 NLRB 152;W T Grant Company, 144NLRB 1179;W. T.Grant Company,168 NLRB No. 16.'All dates are in the year 1968 unless otherwise stated. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards,watchmen and supervisors as definedin the Act.With this letter,a recognition agreement form,and thefourteensignedapplication cards, Loyd, accompanied bya business representative,went to the store and presentedthe letter,recognitionagreement,and cards to themanager,WilliamRhea. Loyd asked Rhea to satisfyhimself that each of the signers of the membershipapplication cards was an employee of the store. Accordingto Loyd,Rhea looked through the cards and replied thatthey were all employees. Rhea testified that he noticedthat the top card was that of Bobbetta Brown and that hejust "ruffled" through the others and then read the letter.Loydclaimed to have cardsfor 14 of "the 18" employeesand asked Rhea if he agreed that the Union represented amajority. The testimony of Rhea and Loydisconflictingas to what Rhea replied,but I find that Rhea conveyedthe impression to Loyd that he could not dispute theUnion's claim.Loyd askedRhea to sign the recognitionagreement,but Rhea replied that he could not do so butwould have to telephone a supervisor.In the presence of the two union representatives, Rheatelephonedthedistrictmanager (Wilkes) of theRespondent and told him what Loyd had said. ThatofficialtoldRhea that he would communicate withRespondent'sLabor RelationsManager in New York,that a man would be in town to investigate,and that hewould be in touch with the Union. Loyd gave his card toRhea with the request that he be contacted when thehigher company official arrived. After cautioning Rheanot to discriminate against employees, the union officialsleft.Although Division Manager Wilkes arrived on June 21,he did not contact the Union.His actions at the store willbe relatedhereinafter.On June 26,Labor Relations Manager Brown, in NewYork, wrote the following letter to Loyd at the Union'saddress inChico, California:This will acknowledge receipt in my office of two lettersunder date of June 20: (1) your hand-delivered letter toMr. William Rhea- (2)Mr. William Rhea's letter toyou.'This is to advise you that the Employer - W. T.Grant Company - Oroville, Calif. No. 1011 - doubtsthatLocal 17 has been designated as collectivebargaining representative by an uncoerced majority ofemployees in an appropriate bargaining unit.Inordertosettlethisquestionconcerningrepresentation,and as evidence of our desire topromptly settle this issue, I have filed an RM petition,a photostatic copy of which is attached for yourinformation.Please be advised that all further contacts respectingthis matter should be made with the undersigned.C. TheAppropriate Unit and the Union'sMajorityThereinAlthough Brown's letter to the Union raised no specificobjection to the unit described in the Union's demand forrecognition,itsRM petition, the Respondent defined theproposed unit as "all full-time and regular part-timeselling and nonselling employees,including office clericalemployees and luncheonette employees,excluding thestoremanager,assistantmanager,management trainees,and guards,professional employees,and other supervisors'No testimony was given by any witness concerning such a letter, and itwas not introduced in evidence.as defined in the Act." The Union did not contest theappropriateness of this unit. This is the unit (except fororder of listing) alleged in the complaint. A stipulationentered into at the hearing gave the unit as substantiallythesame,addingonly"casualemployees" to theexclusions.Despite the fact that the complaint alleges asappropriate a unit which includes office clericals, theGeneralCounsel, in his brief, argues that there arereasons to exclude office clericals and that a unit withoutoffice clericalsmay likewise be appropriate. True, officeclericals are sometimes excluded from department storeunits.' However, since the General Counsel did not seek toamend the complaint, since the case was tried withoutclear notice to Respondent that a contention would bemade that a different unit should be found, and since Ifind that the one alleged is an appropriate unit, I will notdeviate from the complaint even though a unit whichexcludes office clericals might also be appropriate. Thefact that the Union described the smaller unit (withoutoffice clericals)in itsdemand for recognition does notinvalidate its request to bargain, for the variation is aminor one,the unit claimed was not an improper unit, theUnion held a sufficient number of cards to give it amajority even in the larger unit,' and Respondent did notrefuse to bargain on the ground that the unit proposed bythe Union was improper.'In its RM petition, Respondent stated the number ofemployees in the unit to be 26, and in a letter datedNovember 15 to a field examiner of the BoardRespondent listed 26 names of employees as on thepayroll for the periodendingJune 20, 1968. However, atthe hearing,Respondent contended that there was anotheremployee, Edna Weiss, who was on leave of absence fromMay 3 to July 18, who should also be counted in the unit.If included, that would make a total of 27.' But theRespondent now argues in its brief to the Trial Examinerthat two other employees whose names were on the July11payroll,DarleneMillettandKarenBishop,"apparently were . . . employees" whose names should beadded to the June 20 list, and, if added, would make 29employees in the unit as of June 20. This number wouldreduce the Union's representation to less than half unlessthe cards signed after June 19 were also to be counted.' I'Stern's.Paramus.150 NLRB 799. See also cases cited in dissentingopinion therein.However,office clericals are more frequently includedKress &Co, 92 NLRB15;MayDepartment Store,KaufmannDivision,97 NLRB1007;J.W. Mays,Inc.147 NLRB 968.'On July 9, 1968, the Union signed a consent election agreement inwhich the unit was described as in the Respondent'sRM petition'SeeJ.H. Rutter-Rex Mfg.Co.164 NLRB No. 10,Ash Market andGasoline.130 NLRB 641.'A document produced by Respondent showed that Weiss had beengranted a leave of absence for pregnancy for a period beginning May 3 (orpossibly 13-the first figure appears to have been erased) and ending July18.This form contains a printed statement:"This Leaveof Absence doesnotguarantee re-employment.However,Manager's recommendationindicates that employee's standard of work warrants re-employment attermination of leave."Following this statement on the front of the leaveslip is the parenthetical note: "(See regulation 6, reverse side)."Regulation6 reads:"It is expected that full-time or part-time employment will beavailable at termination of leave,but return to the same position, hours ofwork, or salary cannot be assured. In no case can reemployment followingleave of absence be guaranteed(except only in case of employees draftedinto the Service of the United States Government,as provided by law) asit is not possible to anticipate conditions which may exist at the expirationof leave " From the foregoing,itwould seem that employees on "leave" donot retain their employee status but merely get preferential hiring rights.'However, I find no need to consider whether or not the later signedcards are authentic and should be counted,because I find that the unitdoes not exceed 27 at the most. W. T. GRANT COMPANYfind no evidence that makes it "apparent" that Millettand Bishop were employees as of June 20. It seems just asprobable that they were new employees as that they wereemployees returning from vacation or leave of absence.Had they been employees on vacation or leave as of June20, the Respondent could have shown their employeestatusmerely by producing payroll records of theiremployment,but it failed to do so. In its brief,Respondent attempts to place on the General Counsel theburden of showing that Millett and Bishop were notalready employees before June 20. The General Counselproveda prima faciecase as to employees on the payrolland as to majority. The burden of showing that there wereadditional employees not shown on the June 20 payrollwas on the Respondent. It was also incumbent on theRespondent to showwhyitfailedto include thoseemployees in its list of employees as of June 20 sent to theBoard's agent aslate as November 15. 1 therefore excludeMillett and Bishop from the unit. Hence, it is not materialwhether or not Weiss is counted, because even if therewere 27in the unit,theUnion held 14 applications formembership as of the time of the request to bargain, and,if they were all valid, 14 would have been a majority.However, Respondent, in its brief, argues that even ifBishop andMillettarenot counted, "Ledford as anon-supervisor would make the unit 28." Danny Ledfordwas concededly either a management trainee or a divisionmerchandiser.TheRespondent excludedmanagementtrainees from the unit described in its RM petition. Thetitle"divisionmerchandiser"isgiven to a managementtrainee who has been promoted to a supervisory status. Itisa step before that to assistant manager.Managementtraineesarehourly paid.Divisionmerchandisers aresalaried. I note that on the June 20 payroll, Ledford isshown as being on salary. Since Respondent conceded thatmanagement trainee should be excluded from the unit (initsRM petition), Ledford would be excluded from the unitwhether or not he was a supervisor. However, as I laterfind,Ledford was a supervisor at that time and wouldhave been excluded as such in all events.D. Authenticity of the Applications for MembershipThe General Counsel established the following facts: Ata party on June 19 attended by 15 employees in theappropriate unit, Loyd, on behalf of the Union, handedout membership application cards to 14 employees, onehaving departed before the cards were available, and hecollected 14 signed application cards back. These cards,which were introduced in evidence, bear signatures inindividual handwriting. On June 20, Loyd presented those14 cards to Manager Rhea and gave him an opportunityto check the signatures if he so desired. Ten of the 14 cardsigners(thosewho signed on June 19)testifiedand,identifiedtheir signatureson the cards. The signatures ofthree others who signed on June 19 were identified bywitnesseswho testified to being familiar therewith. Toshow authenticity of the fourteenth card, that of Jo AnnMiland, the General Counsel, at the hearing, proposed acomparison of the signature on Miland's application cardwith her signature on the tally of ballots (dated August 1)where she admittedlysignedasanobserver for theEmployer. The signatures were clearly those of the sameperson. I find the 14 cards to be properly authenticated.'Within two days after June 19, three additional employeessigned applications for membership,10although these werenot shown to the Respondent at any time before June 26,403on which date the Respondent refused to recognize theUnion.E. Respondent's Claim That Cards Were Procured byMisrepresentation and by Improper Inducement;Waiver of Initiation FeesRespondentin itsbrief argues that the Union procureditsapplicationsformembership through improperinducement and through misrepresentation. The allegedmisrepresentation is claimed to be that the employeeswere told, before they signed their application cards, thatan election would be held. The improper inducement,Respondent argues, was a statement made by Loyd at theJune 19 meeting that, if the employees signed cards thatnight, they would not have to pay an initiation fee.1.MisrepresentationThe contention that the application cards were procuredby representation that an election would be held wasbasedon the testimony of Barbara Drummond, anemployee who attended the June 19 meeting. She wasasked on direct examination by counsel for the GeneralCounsel what Loyd had said at the June 19 meeting.Drummond started to answer, "Well, my understandingwas bysigning thecards ...." She was interrupted bycounsel for the General Counsel who asked not for herunderstandingbut for what was said. Drummond replied,"I don't know exactly what was said." When asked togive the substance of what Loyd had said, she answered:"That by signing the cards we would then - they wouldtalk to the store then, though . . . there would be anelection held to vote theunion inor out." Drummond alsotestifiedon cross-examination by Respondent's counselthat she would not have signed the card but for her beliefthat there would be an election. Loyd testified that he toldthe employees that, by signing the cards, they wereapplyingformembership in the union, that suchmembership could not be granted unless and until theunion had obtained recognition and a collectivebargainingagreement,but that simply signing the card did notguaranteethem a contract and that the company wouldprobably insistupon anelection.Icredit Loyd's testimony of what he told the employeegroup not merely because his testimony was consistentwith that of most of the witnesses who testified to hisstatementsbutalsobecause I believe that a unionorganizer,who is familiar with the topics spoken aboutand with card-signing andelection procedures, would bemore likely to remember what he had said than wouldwitnesseswho were unfamiliar with the subject and withorganizingprocedures.IfindthatLoydmade nostatementthat would justify even an impression that thepurpose in signing applicationsformembership was tobring about an election.Even Drummond, on whosetestimonyRespondent relies, testified that the Unionwould "talk to the store" after the applications weresigned.So she presumably understood that there was apossibility that the Respondent might then recognize theUnion.Her memory was obviously poor and failed to'SeeHercules Packing Corporation,163 NLRB No.35 and cases citedinTrialExaminer's decision.Although the Board reversedtheTrialExaminer on the issueof good-faith doubt,itdid not disturb his findingsas to authenticity of cards. See alsoHenry Colder Company,163 NLRBNo. 13;McEwen Mfg. Co.172 NLRB No. 99."Respondent attacks thevalidityof eachof these for a variety ofreasons 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDembrace connecting words or explanations for courses ofprocedure. Her testimony that she would not have signedan application card but for her belief that there would bean election I find to be based either upon a mistakensubjectiveunderstanding,notinducedbyamisrepresentation, or based upon subsequently arousedsentiments not entertained at the time of signing herapplicationcard.Ineitherevent,Ifindnomisrepresentation which would invalidate the applicationcard either of Drummond or of any other employee whosigned a card at the meeting on June 19, 1968, and I findno basis for the alleged understanding of Drummond.2. Improper InducementThe contention that the signing of applications formembership was improperly induced by a promise ofbenefit- waiver of initiation fee -- was based on thetestimony of former employee Evlyn Ahlstrom and that ofLoyd himself. Ahlstrom testified that she thought Loydhad said, at the June 19 meeting, that "if the Union wentin,all those whosignedcards thateveningwouldn't haveto pay an entrance fee."Loyd on cross-examination was asked, "Now, did youtell the employees at this meeting [June 19] that if theysigned the cards that night you would waive . . . theinitiation fee?" Loyd replied, "I told them it was standardprocedure in organizing new stores to ask the Board [oftheUnion] to either lower initiation fees or waive."Counsel for Respondent then asked, "Your answer to myquestion is, Yes?" and Loyd answered, "Yes." I am notsatisfied, however, that Loyd, in giving his final assent tothe question as put by counsel for Respondent, intended toalter his answer to the previous question to mean thatsigningonthatparticularevening,only,wasarequirement of a waiver of the initiation fee. That no suchunderstanding was given to the employees is evident fromthe testimony of Sharal Gilman that Bobbetta Brown,another employee, had solicited her signature on amembership application card on June 20, the day after themeeting, and had told Gilman that she should sign itbefore Loyd came to see Manager Rhea, because if thiscardwas not in Loyd's hands "when the store wentUnion,itwould be held against me about the [initiation]fees.""The explanation in Loyd's statement about a waiver ofdues was one of general practice in organizing campaignsand was, in its effect, no more coercive than a statementsuch as that charter members(i.e. those who compose themembership when and if an organization comes intobeing) do not pay initiation fees. On all the evidence inthe case, I find that the statement of Loyd, concerningwaiver ofinitiationfees was not intended to be, and wasnot in fact, coercive. In any event, I find that this case iscontrolledby the Board's decision inFabricators,Incorporated,168NLRB No. 21, where the Boardadopted,withoutmodification,thefindingsandconclusions of the Trial Examiner on this point.'2"I have not counted,in the Union'smajority,Gilman's card, becauseLoyd apparently did not have it when he made his claim to recognitionAlthough signing on June 20 would not,alone,disqualify Gilman's card, Ihave found it unnecessary to pass on cards signed after June 19 becausetheywere not required,in any event,inorder to establish a majorityHence,I find it unnecessary to decide whether or not Gilman's card wouldotherwise be valid if judged by the Board's reasoning inSea Life,Inc .175NLRB No. 168."See alsoDIT-MCO, Inc.,163 NLRB No 147(unreported in publishedvolumes);Gorbea,Perez, and MorellSen C,142 NLRB 475;GilmoreF. Respondent'sGoodor Bad Faith in Refusing toRecognize the Union,Interference,Restraint andCoercionThe question of Respondent's good faith in refusing torecognize theUnion or to bargain with it must bedetermined on the basis of all the evidence, but pertinentto the question are the Respondent's knowledge or lack ofknowledge of any facts that would justify a good faithdoubt of majority and the Respondent's conduct duringthe period following the request to bargain with regard towhetherornotRespondent sought by interference,restraint, or coercion to alienate the employees from theU nion.With respect to the Respondent's knowledge of anyfacts thatmight raise a good faith doubt, the recorddiscloses nothing that would justify a reasonable doubt atthe time the Respondent refused the Union recognition.The record rather creates the impression that theRespondent, at the time it wrote its letter of refusal torecognize the Union, hoped, first, in the period betweenthe request and the refusal to bargain, to turn up evidencethat might justify a good faith doubt, and, second, lackingsuch evidence, to utilize the period between the date of itsrefusal to bargain and the date of an election to changethe attitude of the employees toward the Union. AlthoughRespondent's filing of an RM petition for an electionappears, superficially, to be consistent with a good faithdesire to learn the wishes of the employees, the evidenceshows no reason why the Respondent should not credit thesigned applications for membership, and the evidence as awhole indicates a utilization of the period of delay toundermine the Union's majority status.On June 20, shortly after Loyd had presented theUnion's demand for recognition and the cards signed bythe employees, Manager Rhea went to Marie Bigby, anemployee of 13 years, at her work station and asked,"Marie, what about this union?" When Bigby replied,"Yes, what about theunion?"Rhea said, according toBigby, "You knew about it, didn't you? ... Your name'son the list."" When Bigby conceded that she knew aboutit,Rhea said, "Why did you do that to me? ... I havealways considered you a friend . . . and my right arm .. .you know, this will mean my job." Rhea, according toBigby, said that there was a lump in his heart. Rhea didnot expressly deny Bigby's account, but when he was onthe witness stand for the Respondent, he was asked ondirect examination if he had ever had a conversation withBigby relating to his feeling bad or looking bad. Rheaanswered that it had occurred only once - that day orthe next - when Bigby told him that he looked bad andshould not take it so hard that the girls had done this, andthat he had commented that his ulcers were killing himand "she made some mention about what effect this[Rhea did not make it clear whether by "this" he meantulcers or Union] would have on my job, and I had beenassured by Mr. Wilkes and Mr. Brown and everybody elsethat it would not have any effect on my job, which I toldher. I credit Bigby's version of the conversation. The factthat Rhea should be reassured by so many people suggeststhat he requiredreassurance.However, I infer from all theevidence that he had not received such assurance by thedate of this conversation.Industries,Inc.140NLRB 100,Amalgamated ClothingWorkers vNLRB,345 F.2d 264 (C.A.2);AmalgamatedClothingWorkers vN L R B.334 F.2d 581(C.A.D C)"At the hearing,Rhea testified that the only name he noticed among the W. T. GRANT COMPANYOn the morning of June 21, District Manager Wilkescame to the store. Presumedly at Wilkes' request, Rheacalled into an area called "the lounge" several of thewomen employees. Those named by Bobbetta Brown aspresent were all cardsigners.When the employees wereassembledin the lounge,Wilkes told them that he had aquestion on a slip of paper, which he wanted them toanswer "yes" or "no," that they were not to sign the slips,and that he and Rhea would leave the room while theyanswered.Wilkes then passed out pencils and slips uponwhich was typed the question, "Did the Union tell youthat the only reason for you signing a card was to get anelection?"Wilkes, and Rhea then left the room. When thegirlswere through, they left their folded slips on a table,calledWilkes to tell him they were through, and returnedto work.Wilkes later showed Rhea the slips. They all contained,"No answer." That same day, Bigby, whose day off itwas, came to the store to pay her bill. While in the office,Bigby was addressed by Rhea who told her that Wilkeswas there and would like to talk to her. Wilkes handedBigby a slip like the ones passed out to the group andasked her to read it and give a "Yes" or "No" answer.Bigby wrote "No" on the slip. The Respondent offered noevidence to indicate that it had received any intimationthat the Union had told employees or any employee thatthe only reason fortheir signinga card was to get anelection.The General Counsel in his brief to the Trial Examinercites casesto support his assertion that the polling was notdone within the safeguards laid down by the Board foremployee polling inStruksnes Construction Co., Inc.,165NLRB No. 102. However, at thehearing,counsel for theGeneral Counsel stated that the evidence of the polling ofthe employees was offered only to rebut the Respondent'scontention that it had a good faith doubt of the Union'smajority and not to prove a violation of Section 8(a)(1) oftheAct, the polling incident not having been included inthecomplaintwithotherallegationsof interference,restraint,and coercion.Wilkes was not present at thehearing.Under thecircumstances,Ido not pass uponsuch evidence as an independent violation of Section8(a)(l) of the Act, but I find that the polling was a"fishing expedition" conducted in the hope of finding abasisforrefusing to bargain which derogates fromRespondent's claim of good faith doubt of the Union'smajority.At 5:30 p.m. that same day, June 21, at the end of theshift,RheaapproachedBobbettaBrown in thestockrooms, and said, according to Brown's undeniedtestimony, "Bobby, I want to talk to you . . . Why areyou doing this to me."Brownasked, "Doing what, Mr.Rhea." Rhea said, "You know." When Brown protestedthat she did not know what he was talking about, Rheasaid, "Why did you join the Union? Why didn't you andthe girls come and talk to me about this?"" Rhea saidthat he hopedthe girlsknew what they were doing andsaid that it was possible he might lose his job. Brown saidthat the company should take into consideration hisservice and all he had done. Rhea replied, according toBrown, "Theyare goingtowonder what I was doingwhile all of this was going on." Rhea added that if he lostcards handedto him by Loydon June 20 was that of Bobbetta Brown,whose card was"on top." The evidence supports an inference that Rheaknew the names of the card signers, whether from seeing the cards alone orgetting the names from another source.Rheadid not denyBigby'stestimony as to this conversation.405his job, the company would send a "union manager" whowas familiar with a "union store" and the employeeswould have a hard road to travel. This conversation lastedfor half an hour and Brown was given overtime pay forthat time. Rhea was not asked about this incident, so itstands undenied.In his statements to Bigby and Brown, Rhea left nodoubt that he considered their going to the Union to be anunfriendly act. In intimating that he might lose his job,Rhea was portraying the Respondent to the employees asdisposed to disapprove of unions and to take disciplinaryactionagainstpersonswho were not active in theiropposition to it. His statement to Brown that a managerfamiliar with union stores might be sent in and that theemployees would then have a hard time plainly portrayedthe Respondentas anemployer who "cracked down" onemployeesinaunionstore.IfindthattherebyRespondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act.Rhea's statement to Bigby and Brown were only thebeginning of a campaign creating an atmosphere of fearfor the employees. Thereafter not only Rhea but his twoassistants,SamuelKellyandDanny Ledford,madestatements to employees suggesting possible reprisals.Respondent denied that Kelly and Ledford weresupervisorsand,thus,denied thatRespondentwasresponsible for their statements. However, I find ampleevidence to establish that both were supervisors within themeaningof the Act. Although Rhea, in his testimony,sought to obfuscate the evidence of their status as salariedemployees in managerial positions at the time of theincidentsherein related,Respondent's answer to thecomplaint admits that they were division merchandisers.Furthermore,R.A.Brown,Respondent'semployee-and-labor-relationsmanager, on December 11,1968, wrote to a Board investigator as follows:Regarding your question as to the supervisory status ofS.L.Kelly:At all times pertinent, Mr. Kelly was aDivisionMerchandiser.The steps leading to storemanagementare:ManagementTrainee,DivisionMerchandiser, AssistantManager, Store Manager. ADivisionMerchandiser is paid a weekly salary. Absentparticular facts leading to a contrary conclusion, theCompanyviewsDivisionMerchandiserasanexempt-from-overtime-executiveunderFLSA. It isunlikely thatMr. Kelly actually hired new employees.While I know of no case in which Mr. Kelly effectivelyrecommended to the store manager that an employee beterminated, as a general rule, Division Merchandiserswould have such authority. As indicated in Mr. Kelly'saffidavit,he was in charge of 14 sales departments,including the employees who worked therein. It was toMr. Kelly that these employees would likely go to seekchanges in work assignments. While I know of no caseofMr.Kelly himself granting such changes, as ageneral principle,DivisionMerchandisers would havethe authority effectively to recommend such changes.Both Kelly and Ledford had been management traineesearlier in1968 when Rhea had had an assistant manager.When that assistant manager left, Kelly and Ledford werepromoted to DivisionMerchandisers and received aweekly salary. Each had a key to the store, as theassistantmanager had had. Each had certain departmentshewas assigned to supervise. They gave employees"Rhea made a similar statement to Nona Boyle on one occasion 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignmentsand saw to it that employees performed theirassigned tasks. That each could effectively recommendtermination of employment is evidenced not only byBrown's letter, quoted above, but also by testimony ofMarie Bigby that,ata regular staff meeting on aSaturday morning early in June 1968, Rhea spoke of thetermination of an employee named Mary Landry" (whohad apparentlybeen terminatedbyRhea upon therecommendation of Kelly or Ledford) and said that Kellyand Ledford were supervisors, that the girls would reportto them, and that "if one of the girls was fired he [Rhea]might disagree with Mr. Ledford and Mr. Kelly, but thegirlwas fired dust as much as if he had done it himself."Rhea's testimony differs only slightly, but he admittedthatLandryhadbeenterminated"upontherecommendation of employees Mr. Ledford, Mr. Kellyand myself."According to employee Nona Boyle, Rhea, in aconversation with her in mid-July, told her that he "feltbad" about Mary Landry but that "Mr. Ledford is theone who advised it and so that is why it was done." Rheatestified that he made the "final" decision on Landry'stermination, but he did not expressly deny Boyle's orBigby's testimony.On Sunday, June 23 (the store was open for certainhours on Sundays), Kelly spoke with employee EvlynAhlstrom in her department and, according to Ahlstrom,"told her that, if they went ahead and joined the Union, itwould not be good for them, that they would lose theircompany benefits, their meal allowance (employees whoworked on the 12 to 9 p.m. shift received an hour off and$1.50 meal allowance)and their insurance.According toAhistrom, Kelly was attempting to compare "companybenefits"with those of the Union. No explanation wasgiven as to how Kelly knew what "union benefits" wouldbebefore the negotiation of a collective-bargainingcontract.Whatever the basis for Kelly's belief, the form ofhisstatement, in effect,was designed to carry theimplication that the Respondent would be unwilling tocontinue such benefits and would withdraw them if theUnion came in. Although Ahlstrom's memory appeared tobe not overly sharp, she was a credible witness, and, withno explanation from the Respondent as to Kelly'sstatements, I attribute that implication to them and findhis statements to be coercive." Ahlstrom also quotedKelly as saying on another occasion that the girls thatstarted the Union would probably lose their jobs. Thisstatement likewise was coercive.On the evening of June 26, Bigby's husband was presentwhileBigby was on duty. Rhea approached and askedBigby if she were on her break. When she replied, "No,"Rhea told Bigby's husband that he wished he would notvisitwith his wife during working hours. The GeneralCounsel argues that this was the first occasion in the 5years that Bigby's husband had visited his wife that Rheahad objected to the practice. There is, however, no clearevidence of the frequency of visits by Bigby's husband,"and there was no evidence that Rhea had known that suchvisitswere frequent. Presumably after her husband hadleft,Bigby asked Rhea what "brought that on." Bigbyquoted Rhea as replying that "he'd been on the phone to"The June 19meetingtook place at a farewell party for Landry. Theevidence suggeststhat Landry's termination might have sparked interest inthe Union."Kelly was not called asa witness and no explanation was made as tohis unavailability."Block-Southland Sportswear. Inc ,170 NLRB No. 101.New York and they had given him instructions as to howto handle the situation ... that he had been told they hadtohave Polaroid pictures of anyone that was caughttalking to us and to keep a notebook on who came in totalk to us and also, if they found it necessary, to set uptape recordersin thestockroom." Rhea denied havingbeen instructed to set up a tape recorder or take Polaroidpictures and denied that he had said anything to Bigbyabout it. Although I found that Rhea tended to skirt thetruth by his choice of language or by his interpretation ofquestions of Respondent's counsel, I am not convincedthat Rhea would make a false positive denial under oath.On the other hand, I am not prepared to find Bigby'stestimony of this incident to be a complete fabrication. Ibelieve it probable that Rhea might have said somethingsomewhat similar to this in connection with a later part ofaconversationhereinbelow related and that Bigby'sfailure, initially, to recall the full conversation resulted inherconfusing the order or manner in which suchcomments were made by Rhea and that this could havedistorted theirmeaning to a degree which leads me torefrain from finding that Respondent was responsible forthe statementsabove-quoted which Bigby attributed toRhea.On that same evening, however, Rhea told Bigby of anincidentwhich reputedly took place in another ofRespondent's stores- Bigby thought it was the one inConcord, California - where "the girls had wanted to gounion . . . but management got word of it and sent inanother manager who fired all eight girls," meaning allwho were involved in the union movement. Rhea did notdeny this. Bigby passed this story on to other employees,and it became generally known to the employees. I findthat tales of such an incident related by a managementrepresentative, whether based on fact, rumor, or suspicion,are calculated to arouse an atmosphere of fear - one inwhich employees could not exercise a free choice as torepresentation and that the telling of such a tale by anagent of Respondent constituted interference, restraint,and coercionbyRespondent."Although this part ofRhea's statements was not particularized in the complaint,itwas fairly receivable under Section VI(d) of thecomplaint, and Respondent was not denied the privilege ofquestioningRhea, who testified after Bigby, about thistestimony.On an afternoon, testified by Cynthia Silva to be aboutJuly 8, but which I infer was earlier, Kelly approachedSilva at her post and asked her if she had signed anything.When she admitted that she had, he asked if she had goneto "the party [on June 19]." She answered that she had.He asked if there was anything that he, Ledford, or Rheahad done that made her want to do "this." When shereplied thatnoneof them had done anything - that theyhad always been fair with her, Kelly asked why she hadsigned the card. Silva answered that it was for personalreasons.Kelly asked Silva how many hours she worked aweek. She replied that she worked about 24 hours a week.Kelly said that that meant she was part-time and askedher if she did not know that thatmeantshe could not votein the union[election], that she would not be covered bythe union contract. Silva told Kelly not to tell her about"Rigby, asked how many times in the past her husband had visited herat the store,answered,"Idon't know. Numerous times."Counsel for theGeneral Counsel asked if it had happened several times and Bigbyanswered,"Well, not several,but he had.""HouseManufacturing Corporation,135NLRB 7, andcases therecited;Sylgab Steel & Wire Corp.162 NLRB 303, 313. W. T. GRANT COMPANYthe Union because she had worked at a drive-in restaurantand was "covered by the union" there. Kelly's questionwas not a casual one but appears to have been part of asystematicprogram ofquestioning.Such questioningaboutattendingameetingatwhichaunionwasorganizing and about whether or not an employee hassigned a card for a union, under the circumstances, isunlawful.Itconstitutedinterference,restraintandcoercion. 10On July 8, at the end of the day, Rhea spoke toBobbetta Brown in his office where she had gone todeliverher daily write-up. Rhea apparently looked atthem and then told Brown that she had made a mistake inthem.He said, according to Brown, that it was nowpossible to talk to her about it, but "once the Unioncomes in I will have to give you a pink slip, and threepink slips and you will lose your job." Rhea did not denythis. I find the statement, indicating a stricter applicationofrulesaftertheUnionbecame the employees'representative, to be coercive in character.:'On July 9, while Brown was delivering somemerchandise on the floor of the store, Rhea approachedher and said, according to Brown, "Well, Bobby, you canstop pushing the girls." Brown asked what he meant.Rhea replied, "You know." When Brown said she did notknow what Rhea meant, that she had not pushed any ofthe girls aroundthat they had minds of their own,according to Brown, Rhea said: "Anyway, you can stoppushing them,because I have just been informed that anelection is going to be held on August I, and I happen toknow that you signed two girls up at the store. I havesworn statements, one being Mildrene [Wright]." Rheawent on to say that, if he wanted to fire Brown, he wouldhave reason to then. Even if there had been arule againstsolicitation or union activity, which was not shown, Rheadid not differentiate between union activity on workingtime and on nonworking time. I find, therefore, animplicitthreat inRhea's remark which constitutedinterference, restraint, and coercion within the meaning ofSection 8(a)(I) of the Act.On the afternoon of July 11, Brown was in thestockroom. Ledford was also there. Rhea came in andtold Brown with apparent relish, "Well, Bobby, one of thegirls toldme that if she didn't vote 'yes' for the Union,you are all going to lose your job[s] and I am afraid she isright."When Rhea had left, Brown asked Ledford if hehad heard what Rhea had said. Ledford, according toBrown (Ledford did not testify), said that Rhea had beenthreatening and talking to all the girls like that.Rhea'scomment was patently coercive, even if Rhea may havethought the remark funny, since Brown had no reason tolook upon the statement as a jest."On August 12 (after the election and after Brown hadreturned to work from a vacation), Rhea told Brown thatshe had not appreciated the favors he had done her in thepast and that "from now on, you have new rules andregulations and if you deviate from them one bit, I amgoing to get your - [posterior] out the front door,"meaning that he would discharge her. Among the newrules Brown was going to have to adhere to were keepingthe freight door shut (she had left it open in the summerbecause it was the only source of cool air.), not smokingin the stock room,and not having unauthorized visitors.At the same time, he told her that, if she made any"Sanitary Laundry&Dry CleaningCo., Inc., 171 NLRB No. 123."Maram,139 NLRB 1040, 1044."A P. Green Firebrick Co.,140 NLRB 1067.407mistakes, he was going to give her a pink slip and that ifshe got three pink slips he was going to terminate her.While the Respondent would be justified in adoptingreasonable rules for purposes of efficiency or safety, therewas, in Rhea's tone, a note of retaliation for Brown's partin the union movement. Because of this, I find that thisremark wasprompted by Rhea's desire to retaliatebecause of Brown's part in supporting the Union. Hence,Ifind it, along with his remarks to Brown on July 8, 9,and 11, constitutes a threat of hardship or discharge forsupporting the Union and to be violative of Section8(a)(1) of the Act.A few days before the August I election, Kellyapproached employee Helen Thatcher just after she hadchecked out for the day and told her it was none of hisbusiness and that she did not have to answer if she did notwish to but he wanted to know why she had signed theapplication card to join the Union. He said he knew shehad.He asked if she had any complaints about the wayshe had been treated. Thatcher replied that she had nocomplaints but that she had heard and seen some of theproblems of the other girls and she wasgoingalong withthem. Kelly said he had not known that Thatcher was thatstupid- that he thought she was smarter than to be afollower.He asked if she did not have a mind of her ownand told her that the Union would not help her, that shewould be better off without it. Thatcher said that she didnot believe that, because she had belonged to the Unionand thought it was beneficial. Kelly then asked if she didnot know that if the Union went in and wages had to beraised,sincethe store was not meeting its quota, that theymight have to cut down on the payroll and she would bedischargedsinceshe was one of the last to be hired, andhe asked her what she would do then. Considering all theevidence ofthistype, I find Kelly's remarks were anattempt to brow-beat Thatcher and to make herapprehensive. In the context of the general questioningand in the atmosphere of fear already engendered, I findKelly'squestioningand remarks to be violative of the Act."At a regular staffmeeting ona Saturdaymorning inlate July, attended by the regular employees working thatday, Rhea told the employees that he did not feel thatthey neededa union(435) that the Union would notbenefit them, that he, himself, had a union card and thathe had never been benefited.=" He said that three or fourgirlswere "up for raises" but the raises had been frozenbecause of the Union. I infer that Respondent was wellenough informed to know that wage increases based onindividual length of service or on merit are not deemed tobe illegal inducements.=s In fact, the withholding of suchincreasesbecause of a union's request for recognition hasbeen held, in itself, to be violative of the Act.36 I find,therefore, that the Respondent, by Rhea's statement,interferedwith,restrained,and coerced its employees inthe exerciseof their rightsguaranteedin Section 7 of theAct.17 Rhea further told the employees that the Union didnot have as good sick benefitsas theRespondent's and if"Crystal Tire Co.165 NLRB No. 82"Rhea had a card from a butchers' union.Accordingto Rhea,what hetold the employees was in response to questionsthey put tohun. None ofthe employees who testified mentioned any questions put by them.In viewof the tenor of some of Rhea's remarks,I find it immaterial whether ornot those remarks were prompted by questions."International Ladies GarmentWorkers'Union,143 NLRB 1168."International Ladies GarmentWorkers'Union.AFL-CIO,142 NLRB82."Since no evidence was adducedto show thatRespondent,in fact, 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union went in there would be no pay for the first dayof sickness.However,Rhea testified that he had saidmerely that he could not guarantee that the employeeswould or would not receive pay for thefirstday ofsickness.Bigby quoted Rhea as saying this was "subjectto the Union's approval."According to Bigby, Rhea saidthat the Respondent had three contracts that they used innegotiating with theUnionand that one of those would bechosen,presumablyby theUnion.Rhea added that theRespondent,under its manual,was already authorized torequire a doctor's certificate,in any case of absence forsickness.29In some form of language,Rhea said that, ifthe Union went in,the employees would no longer receivetheir dinner allowance.A number of employees testified tothis latter statement.Ineach instance,the statementappeared to be unconditional.Rhea did not specificallydeny the statement.Iconsider it possible that Rhea hadseen a union contract,perhaps one of the three forms hementioned,and had seen no provision therein for dinnermoney. However,as quoted,Rhea made a flat statementthat there would be no dinner money if the Union camein.Since Rhea did not make an adequate explanation orqualification of his statement,Ifind that the employeeswere justifiedin interpreting his statement as a form ofreprisal and I find the statement to be coercive.In the same meeting,Rhea stated that if the Unionwent in and if the raises that the Union would demandwere not warranted by business conditions,the part-timeemployees would be terminated and that this would meanthat the full-time girls would have to take over the time ofthe part-time girls.I interpret this statement to be a merepredictionof economic consequences and within thebounds of free speech.During the morning of that same day, after themeeting,Rhea told Bigby that it was not too late tochange her mind and that,ifshe did,the list with hername on it would be quashed.Rhea denied having toldBigby this. Bigby asked whether "union agitator"followedher name. Rhea laughed. The tenor of these remarks bybothRhea and Bigby suggests banter. Whether or notRhea made such statements,Ifind no violation of theAct.G. Conclusions and RemedyOn the basis of the foregoingfindings,Iconclude thatbywords and acts found herein to be coercive theRespondent has violated Section 8(a)(1). I also find thatRespondent had no good-faith doubt of the Union'smajority and that by refusing to recognize the Union, theRespondent rejected the underlying principles of the Actin violationof Section 8(a)(5) thereof.The objections to the election I find to be sustained tothe extent that I have herein found Respondent's conductto constitute interference, restraint, and coercion. Suchcoercive conduct, I find, prevented the existence of anatmosphereessentialtoan unrestrained exercise of therights guaranteed in Section 7 of the Act, and to a freeelection. I shall recommend therefore that the results ofthe election be set aside, that all proceedings in Case20-RM-1083 be vacated, and that the petition of theRespondent therein be dismissed.withheld any merit or periodic wage increases, I refrain from orderingpayment thereof"There is a suggestion in this that the Respondent had not required adoctor's certificate in the pastSince I have found that Respondent engaged in certainacts violative of Section 8(a)(l) and (5) of the Act, I shallrecommend an order that Respondent cease and desisttherefromand take appropriate steps designed toeffectuate the policies of the Act.Having found that the Union on June 20, 1968,represented a majority of Respondent's employees in anappropriateunit,thatitrequestedrecognitionandbargaining, and that the Respondent rejected such requestwithout having a good-faith doubt of the Union's majoritybut having, on the contrary, a purpose to utilize the periodof delay before an election to undermine the Union'smajority, I shall recommend that Respondent be orderedto bargain collectively with the Union upon request.29Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within themeaning ofSection 2(5) of the Act3.All full-time and regular part-time selling andnon-selling employees, including office clerical employeesand luncheonette employees of Respondent at its Oroville,California, location, excluding the store manager, assistantmanager,divisionmerchandisers,management trainees,casual employees, professional employees, guards andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.On and at all times since June 20, 1968, the Unionwas, and has been, the exclusive collective bargainingrepresentative of Respondent's employees in the foregoingappropriate unit within the meaning of Section 9(a) of theAct5.By refusing upon request on and after June 20, 1968,to recognize and bargain with the Union as the dulydesignatedrepresentativeoftheemployees in theappropriateunit,Respondent has engaged in and isengaginginunfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By such refusal to bargain and by otherwiseinterfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case I recommendthat the Board adopt the following order-W. T. Grant Company, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusingto bargain collectively with Retail ClerksUnion Local 17, Retail Clerks International Association,AFL-CIO, as the exclusive representative of the"N.L.R B v Gissel PackingCo ,394 U S 575;Bernel Foam Products,Inc., 146 NLRB 1277,Thomas Jordan,Inc,169 NLRB No. 98,WalthamLime & Cement Co.,170NLRB No64,Ayer LarSanitarium,175NLRB No. 119;No!! Motors. Inc,168 NLRB No. 137 W. T. GRANT COMPANY409employeesin the unit hereinfound appropriate.(b) Expressly or impliedly threatening employees withdischarge or loss of employment or deprivation of existingbenefits because of their support of the Union.(c)Coercivelyinterrogatingemployees regarding theirsigningof applications for membership in the Union orregarding their unionsentiments.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therightsguaranteedin Section 7 of the Act.2.Take the following affirmative action, designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of its employees in theappropriate unit herein described and, if an understandingbe reached, embody such understandingina signedagreement.(b) Post at its premises in Oroville, California, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, to be furnished by the Regional Director forRegion 20 of the Board shall, after being duly signed byan authorized representative of Respondent, be posted byit immediately upon receipt thereof and be maintained byitforaperiod of 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or coerced by any other material.(c)Notify said Regional Director, in writing,within 20days from the date of receipt of this Decision andRecommended Order, what steps it has taken to complyherewith."IT IS FURTHER RECOMMENDEDthat the complaint bedismissed as to any allegations not found herein toconstitute an unfair labor practice.ITISFURTHERRECOMMENDEDthatRespondent'sPetition for an election in Case 20-RM-1083 be dismissedand that the results of the election and all proceedingstherein be vacated."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt ofAppeals, the words"a Decreeof the UnitedStatesCourt ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifythe Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith.APPENDIXNOTICE TO ALLEMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain with Retail ClerksUnion,Local17,affiliatedwithRetailClerksInternational Association, AFL-CIO or with any otherlabor organization which represents a majority of ouremployeesin anappropriate unit.WE WILL NOT coercively question our employeesabout their union membership, activities, or sentiments.WE WILL NOT threaten to withdraw or actuallywithdraw any benefits or privileges or adversely toaffectemployment in reprisal for our employees'joining or supporting a labor organization.WE WILL NOT interfere with, restrain, or coerce ouremployeesintheexerciseoftherighttoself-organization,toform, join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the Act.WE WILL, upon request, bargain collectively withRetailClerks Union, Local 17, affiliated with RetailClerks International Association, AFL-CIO, and, if anunderstanding is reached,wewillembody suchunderstandinginasignedagreement.Thecollective-bargaining unit is:Allfull-timeand regular part-time selling andnonsellingemployees,includingofficeclericalemployees and luncheonette employees of Respondentat its Oroville, California, location, but excluding thestoremanager,assistantmanager,divisionmerchandisers,managementtrainees,casualemployees, guards and supervisors as defined in theAct.DatedByW. T. GRANT COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 13040 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.